DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 19, 27 and 31 have been considered but are moot because the examiner has cited Soltz et al. (5,272,716) to teach the amended limitations in claims 19, 27 and 31.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 22-26, 31 and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9, 10, 11 and 14-17 of U.S. Patent No. 10,411,431 (hereinafter Houde-Walter et al.) in view of Soltz et al. (5,272,716).

Regarding claim 19, Houde-Walter et al. disclose: a semiconductor laser configured to generate a divergent beam having a patterned emission; a drive circuit adapted to supply electric energy to the semiconductor laser to cause the semiconductor laser to emit the divergent beam; a controller adapted to control operation of the drive circuit; and a housing defining an outermost surface of the system, the housing having an internal space within which the semiconductor laser, the drive circuit, and the controller are disposed, the housing comprising a window, the system being configured to: direct the divergent beam from the semiconductor laser to the window without passing the divergent beam through beam-shaping optics, and direct the divergent beam to exit the housing through the window (claim 1).
Houde-Walter et al. do not disclose: a portable power supply; supply electric energy, from the power supply; housing supporting the power supply. 
Soltz et al. disclose: the power supply 30 and control circuitry of this embodiment may be packaged in a portable container or may be incorporated within the body of the hand held laser apparatus 10 itself (Fig. 6, col 7, lines 60-68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Houde-Walter by coupling a portable power supply to the drive circuit and laser and placing all the elements in a housing in order to power the laser device and to protect all the components.

Regarding claim 22, Houde-Walter et al. disclose: the semiconductor laser includes an emission face having a central axis along which the divergent beam is emitted; the semiconductor laser is connected to a portion of the housing configured to rotate the semiconductor laser about the central axis; and the emission face has a configuration that causes a shape of the divergent beam to remain substantially constant during rotation of the semiconductor laser about the central axis relative to the window (claim 3).

Regarding claim 23, Houde-Walter et al. disclose: the semiconductor laser comprises an emission face having a size that is defined by a height and a width; and a shape of the divergent beam emitted by the semiconductor laser is at least in part determined by a ratio of the height of the emission face to the width of the emission face (claim 5).

Regarding claim 24, Houde-Walter et al. disclose: the semiconductor laser is a first semiconductor laser comprising a first emission face having a first size; the system further comprises a second semiconductor laser comprising a second emission face having a second size; and a shape of the patterned emission is determined based upon (i) the first size of the first emission face, (ii) the second size of the second emission face, and (iii) a positioning of the first semiconductor laser with respect to the second semiconductor laser (claim 6).

Regarding claim 25, Houde-Walter et al. disclose: the semiconductor laser is a first semiconductor laser comprising a first emission face having a first shape; the system further comprises a second semiconductor laser comprising a second emission face having a second shape; and a shape of the patterned emission is determined based upon (i) the first size of the first emission face, (ii) the second size of the second emission face, and (ii) a positioning of the first semiconductor laser with respect to the second semiconductor laser (claim 7).

Regarding claim 26, Houde-Walter et al. disclose: an accelerometer configured to sense accelerations of the system, wherein the controller is configured to determine an operating mode based at least in part on the accelerations (claim 9).

Regarding claim 31, Houde-Walter et al. disclose: a semiconductor laser configured to generate a divergent beam having a patterned emission; a drive circuit configured to supply electric energy to the semiconductor laser to cause the semiconductor laser to emit the divergent beam; a controller configured to control the drive circuit; and a housing comprising: a first portion within which at least the semiconductor laser is positioned; and a second portion joined to the first portion, the second portion comprising a window through which the divergent beam exits the housing, wherein the housing defines an outermost surface of the system, the first portion is movable within a range of positions relative to the second portion, and the divergent beam passes from the semiconductor laser to the window without passing through beam-shaping optics (claim 10).
Houde-Walter et al. do not disclose: a portable power supply; supply electric energy, from the power supply; housing supporting the power supply. 
Soltz et al. disclose: the power supply 30 and control circuitry of this embodiment may be packaged in a portable container or may be incorporated within the body of the hand held laser apparatus 10 itself (Fig. 6, col 7, lines 60-68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Houde-Walter by coupling a portable power supply to the drive circuit and laser and placing all the elements in a housing in order to power the laser device and to protect all the components.

Regarding claim 34, Houde-Walter et al. disclose: wherein the first portion is rotatable relative to the second portion (claim 11).

Regarding claim 35, Houde-Walter et al. disclose: wherein rotation of the first portion relative to the second portion changes a position of the semiconductor laser relative to the window (claim 16).

Regarding claim 36, Houde-Walter et al. disclose: wherein the first portion and the second portion are adapted for relative movement by sliding motion (claim 15).

Regarding claim 37, Houde-Walter et al. disclose: further comprising an accelerometer configured to sense accelerations of the laser system, wherein the controller is further configured to determine an operating mode of the system based at least in part on the accelerations (claim 14).

Regarding claim 38, Houde-Walter et al. disclose: wherein the laser system has a mounting structure adapted to be joined to another object and wherein an indicator is positioned within the mounting structure such that the indicator is hidden between the housing, the mounting structure and an object to which the laser system is joined (claim 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19-21, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai (2005/0074046) in view of Bellemore et al. (5,999,550) and Soltz et al. (5,272,716).

Regarding claim 19, Kasai discloses: a semiconductor laser (110) configured to generate a divergent beam having a patterned emission (Figs. 2 and 3, [0044]); a drive circuit (120) adapted to supply electric energy to the semiconductor laser to cause the semiconductor laser to emit the divergent beam (Figs. 2 and 3, [0046]); a controller (6) adapted to control operation of the drive circuit (Figs. 2 and 3, [0044], [0054]); and a housing (stem 101 and cap 102) within which the semiconductor laser and the drive circuit are disposed, the housing comprising a window (103) (Figs. 2 and 3, [0044]-[0046]), the system being configured to: direct the divergent beam from the semiconductor laser to the window without passing the divergent beam through beam-shaping optics (no beam shaping optics between laser diode 110 and window 103), and direct the divergent beam to exit the housing through the window (Figs. 2 and 3, [0044]-[0048]).
Kasai does not disclose: a portable power supply; supply electric energy, from the power supply, housing supporting the power supply and defining an outermost surface of the system, the housing having an internal space within which the semiconductor laser, the drive circuit, and the controller are disposed.
Bellemore et al. disclose: a drive circuit adapted to supply electric energy to the semiconductor laser to cause the semiconductor laser to emit a beam (Fig. 4, col 3, lines 42-50); a controller adapted to control the drive circuit based upon the sensed user input action (Fig. 4, col 3, lines 42-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasai by coupling the semiconductor laser, drive circuit and controller in the same housing in order to protect all three components. 
Kasai as modified do not disclose: a portable power supply; supply electric energy, from the power supply, housing supporting the power supply and defining an outermost surface of the system.
Soltz et al. disclose: the power supply 30 and control circuitry of this embodiment may be packaged in a portable container or may be incorporated within the body of the hand held laser apparatus 10 itself (Fig. 6, col 7, lines 60-68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasai as modified by coupling a portable power supply to the drive circuit and laser and placing all the elements in a housing in order to power the laser device and to protect all the components.

Regarding claim 21, Kasai as modified disclose: the divergent beam comprises a total amount of radiation emitted by the semiconductor laser in response to the electric energy supplied by the drive circuit, and the total amount of radiation exits the housing without passing through the beam-shaping optics (all of the optical radiation emitted from laser diode 1 exits through glass window 103 without passing through beam-shaping optics) (Kasai, Fig. 2, [0046]).

Regarding claim 23, Kasai as modified disclose: the semiconductor laser comprises an emission face having a size that is defined by a height and a width; and a shape of the divergent beam emitted by the semiconductor laser is at least in part determined by a ratio of the height of the emission face to the width of the emission face (inherent for the laser device of claim 19, the height and width of the emission face determines the shape of the beam emitted by the laser device).

Regarding claim 27, the apparatus of claim 19 discloses the claimed method (see the rejection of claim 19).

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai (2005/0074046) in view of Bellemore et al. (5,999,550), Soltz et al. (5,272,716) and Ogiya et al. (5,642,219).

Regarding claim 20, Kasai as modified disclose: the housing comprises a hand-held housing (Soltz, Fig. 6, col 7, lines 60-68).
Kasai as modified do not disclose: power supply is removably connected to the housing, and the semiconductor laser is further configured to modulate the divergent beam at frequencies in a range of approximately two hertz to approximately ten hertz.
Ogiya et al. disclose: power supply is removably connected to the housing (Fig. 5, col 5, lines 43-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasai as modified by forming the power suplly so that it is removable connected to the housing in order to be able to easily replace the power supply.
Kasai as modified do not disclose: the semiconductor laser is further configured to modulate the divergent beam at frequencies in a range of approximately two hertz to approximately ten hertz.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser device that outputs a modulated output (Kasai, [0053]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the modulation frequency of the laser by routine experimentation.

Regarding claim 28, the apparatus of claim 20 discloses the claimed method (see the rejection of claim 20).

Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai (2005/0074046) in view of Bellemore et al. (5,999,550), Soltz et al. (5,272,716) and Toyoda et al. (2008/0074962).

Regarding claim 22, Kasai as modified discloses: wherein: the semiconductor laser includes an emission face having a central axis along which the divergent beam is emitted (laser inherently has a central axis along which a divergent beam is emitted).
Kasai as modified do not disclose: the semiconductor laser is connected to a portion of the housing configured to rotate the semiconductor laser about the central axis; and the emission face has a configuration that causes a shape of the divergent beam to remain substantially constant during rotation of the semiconductor laser about the central axis relative to the window.
Toyoda et al. disclose: the laser diode is fixed to a support member equipped with a protrusion for working as a rotary shaft, the support member is bonded to the housing by the adhesive so that the support member can rotate with the protrusion as a rotating axis ([0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasai as modified by mounting the laser device on a portion of the housing that is rotatable about a central axis in order to adjust the orientation of the laser beam. The device as modified discloses: he emission face has a configuration that causes a shape of the divergent beam to remain substantially constant during rotation of the semiconductor laser about the central axis relative to the window.

Regarding claim 30, the apparatus of claim 22 discloses the claimed method (see the rejection of claim 22).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai (2005/0074046) in view of Bellemore et al. (5,999,550), Soltz et al. (5,272,716) and Lee (4,757,197).

Regarding claim 24, Kasai as modified disclose: the semiconductor laser is a first semiconductor laser comprising a first emission face having a first size (see the rejection of claim 1).
Kasai as modified do not disclose: the system further comprises a second semiconductor laser comprising a second emission face having a second size; and a shape of the patterned emission is determined based upon (i) the first size of the first emission face, (ii) the second size of the second emission face, and (iii) a positioning of the first semiconductor laser with respect to the second semiconductor laser.
Lee discloses: a second semiconductor laser comprising a second emission face having a second size (claim 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasai as modified by adding a second semiconductor laser in order to increase the output power of the device.  The device as modified disclose: a shape of the patterned emission is determined based upon (i) the first size of the first emission face, (ii) the second size of the second emission face, and (iii) a positioning of the first semiconductor laser with respect to the second semiconductor laser (inherent, size of first and second emission face and the position of the first laser relative to the second laser affects the shape of coherent beam emitted from the housing).

Regarding claim 25, Kasai as modified disclose: wherein: the semiconductor laser is a first semiconductor laser comprising a first emission face having a first shape (see the rejection of claim 1).
Kasai as modified do not disclose: the system further comprises a second semiconductor laser comprising a second emission face having a second shape; and a shape of the patterned emission is determined based upon (i) the first size of the first emission face, (ii) the second size of the second emission face, and (ii) a positioning of the first semiconductor laser with respect to the second semiconductor laser.
Lee discloses: a second semiconductor laser comprising a second emission face having a second shape (claim 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasai as modified by adding a second semiconductor laser in order to increase the output power of the device.  The device as modified disclose: a shape of the patterned emission is determined based upon (i) the first size of the first emission face, (ii) the second size of the second emission face, and (iii) a positioning of the first semiconductor laser with respect to the second semiconductor laser (inherent, size of first and second emission face and the position of the first laser relative to the second laser affects the shape of coherent beam emitted from the housing).

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai (2005/0074046) in view of Bellemore et al. (5,999,550), Soltz et al. (5,272,716) and Blattner et al. (2004/0091341).

Regarding claim 26, Kasai as modified does not disclose: an accelerometer configured to sense accelerations of the system, wherein the controller is configured to determine an operating mode based at least in part on the accelerations.
Blattner et al. disclose: accelerometer adapted to sense accelerations of the system, wherein the controller is adapted to monitor the sensed accelerations and determine an operating mode of the system based upon the sensed accelerations ([0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasai as modified by adding an accelerometer to the laser system and changing the operating mode of the laser system according to the sensed acceleration in order to protect the laser system.  

Regarding claim 29, the apparatus of claim 26 discloses the claimed method (see the rejection of claim 26).

Claim 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai (2005/0074046) in view of Blaetter et al. (6,631,041) and Soltz et al. (5,272,716).

Regarding claim 31, Kasai discloses: a semiconductor laser (110) configured to generate a divergent beam having a patterned emission (Figs. 2 and 3, [0044]); a drive circuit (120) configured to supply electric energy to the semiconductor laser to cause the semiconductor laser to emit the divergent beam (Figs. 2 and 3, [0046]); a controller (6) configured to control the drive circuit (Figs. 2 and 3, [0044], [0054]); and a housing  comprising: a first portion (stem 101 and cap 102) within which at least the semiconductor laser is positioned; and the divergent beam passes from the semiconductor laser to the window without passing through beam-shaping optics (no beam shaping optics between laser diode 110 and window 103), and direct the divergent beam to exit the housing through the window (Figs. 2 and 3, [0044]-[0048]).
Kasai does not disclose: a portable power supply; supply electric energy, from the portable power supply; a second portion joined to the first portion, the second portion comprising a window through which the divergent beam exits the housing, wherein the ousing supports the power supply and defines an outermost surface of the system, the first portion is movable within a range of positions relative to the second portion.
Blaetter et al. disclose: housing comprising a first portion (9) and second portion (112) joined to the first portion, the second portion comprising a window (window for beam 120) through which the divergent beam exits the housing, wherein the first portion is movable within a range of positions relative to the second portion (first and second portions movable relative to each other) (Figs. 5 and 7, col 2, lines 44-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasai by forming a housing with first and second portion wherein the first portion is movable relative to the second portion in order change the emission direction of the divergent beam.
Kasai as modified do not disclose: a portable power supply; supply electric energy, from the portable power supply; wherein the housing supports the power supply and defines an outermost surface of the system.
Soltz et al. disclose: the power supply 30 and control circuitry of this embodiment may be packaged in a portable container or may be incorporated within the body of the hand held laser apparatus 10 itself (Fig. 6, col 7, lines 60-68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasai as modified by coupling a portable power supply to the drive circuit and laser and placing all the elements in a housing in order to power the laser device and to protect all the components.

Regarding claim 32, Kasai as modified disclose: wherein the semiconductor laser is further configured to modulate the divergent beam (Kasai, [0053]).

Regarding claim 33, Kasai as modified do not disclose: wherein the semiconductor laser is further configured to modulate the divergent beam at frequencies in a range of approximately two hertz to approximately ten hertz.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser device that outputs a modulated output (Kasai, [0053]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the modulation frequency of the laser by routine experimentation.

Regarding claim 34, Kasai as modified disclose: wherein the first portion is rotatable relative to the second portion (first and second portions movable relative to each other) (Figs. 5 and 7, col 2, lines 44-67).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai (2005/0074046) in view of Blaetter et al. (6,631,041), Soltz et al. (5,272,716) and Blattner et al. (2004/0091341).

Regarding claim 37, Kasai as modified does not disclose: an accelerometer configured to sense accelerations of the laser system, wherein the controller is further configured to determine an operating mode of the system based at least in part on the accelerations.
Blattner et al. disclose: accelerometer adapted to sense accelerations of the system, wherein the controller is adapted to monitor the sensed accelerations and determine an operating mode of the system based upon the sensed accelerations ([0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasai as modified by adding an accelerometer to the laser system and changing the operating mode of the laser system according to the sensed acceleration in order to protect the laser system.  

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 39 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…the system further comprises a switch configured to generate a signal indicating movement of the first portion relative to the second portion, the controller is configured to cause the drive circuit to supply the electric energy to the semiconductor laser based on the signal”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828